UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4147


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRY LEE SHIFFLETT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:99-cr-00042-GMG-RWT-3)


Submitted: October 5, 2017                                  Decided: November 29, 2017


Before DUNCAN and THACKER, Circuit Judges, and Max O. COGBURN, Jr., United
States District Judge for the Western District of North Carolina, sitting by designation.


Affirmed by unpublished opinion. Judge Cogburn wrote the opinion, in which Judge
Duncan and Judge Thacker joined.


Craig W. Sampson, Sr., BARNES & DIEHL, PC, Richmond, Virginia, for Appellant.
Betsy Steinfeld Jividen, Acting United States Attorney, Paul T. Camilletti, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
COGBURN, District Judge:

          Appellant Terry Lee Shifflett (“Shifflett”) challenges the district court’s

imposition of an agreed-to 41 month sentence of incarceration upon his admitted

violation of supervised release. While not raised before the district court, Shifflett here

contends that plain error occurred in imposing that sentence because the maximum

sentence he faced was 24 months due to the underlying offense of conviction being a

Class C felony. Finding that the district court properly determined that the underlying

offense was a Class A felony, we affirm.

                                             I.

          In 2000, Shifflett pled guilty to two felony offenses in the underlying action. First,

he pled to and was sentenced for a violation of 18 U.S.C. § 924(c), which prohibits using

and carrying a firearm during and in relation to a drug trafficking crime.             Second,

Shifflett pled to and was sentenced for a violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C.

§ 2, which prohibit aiding and abetting the distribution of controlled substances. Shifflett

was sentenced to the mandatory minimum of 60 months imprisonment on the § 924(c)

offense and 168 months on the §§ 841(a)(1) & 2 offense, to be served consecutively. The

district court also imposed a three-year term of supervised release as to each offense, to

be served concurrently.

          In 2005, the district court reduced the distribution sentence to 140 months in

accordance with a retroactive amendment to the United States Sentencing Guidelines and

pursuant to 18 U.S.C. § 3582(c)(2). All other terms of the 2000 sentence remaining in

effect.

                                                  2
       Upon his release from imprisonment, Shifflett commenced service of the three-

year term of supervised release. He violated his supervised release when, in 2016, state

authorities discovered appellant dealing heroin from a motel room.

       At the supervised release violation hearing, Shifflett admitted the violation. The

district court then determined that appellant was subject to a five year maximum term of

imprisonment for the violation and that the recommended Guidelines range for such

violation was 46-57 months. Neither appellant nor appellee objected to such

determination. In imposing sentence, the district court accepted the joint recommendation

of the parties of a 41 month sentence of incarceration followed by 19 months of

supervised release, a below recommended Guidelines sentence.

                                           II.

       On appeal, Shifflett challenges for the first time the sentence of incarceration

imposed for the supervised release violation. He argues that the district court committed

plain error when it determined that the maximum period of incarceration that could be

imposed for the violation was five years, contending that he was only subject to a

maximum of two years imprisonment inasmuch as the underlying drug conviction in

2000 was a Class C felony.

                                           III.

       Errors asserted for the first time on appeal are reviewed under the “plain error”

standard. United States v. Nicholson, 676 F.3d 376, 381 (4th Cir. 2012). To reverse for

plain error, the reviewing court must (1) identify an error, (2) which is plain, (3) which

affects substantial rights, and (4) which seriously affects the fairness, integrity, or public

                                                 3
reputation of a judicial proceeding. United States v. Brewer, 1 F.3d 1430, 1434-1435 (4th

Cir. 1993). Moreover, in reviewing a district court's imposition of a sentence imposed

upon revocation of supervised release, this court “will affirm a revocation sentence if it is

within the statutory maximum and is not ‘plainly unreasonable.’” United States v. Webb,

738 F.3d 638, 640 (4th Cir. 2013) (citation omitted). We “first consider whether the

sentence imposed is procedurally or substantively unreasonable.” Id. Only where we first

find the sentence unreasonable “must [we] decide whether it is plainly so.” Id.

                                           IV.

       When a district court exercises its discretion to impose a sentence of imprisonment

after a revocation of supervised release, determination of the maximum sentence which

could be imposed for the violation is governed by 18 U.S.C. § 3583(e)(3), which

provides, in relevant part, as follows:

       a defendant whose term is revoked under this paragraph may not be
       required to serve on any such revocation more than 5 years in prison if the
       offense that resulted in the term of supervised release is a class A felony,
       more than 3 years in prison if such offense is a class B felony, more than 2
       years in prison if such offense is a class C or D felony, or more than one
       year in any other case ….

Id. Shifflett is correct in arguing that his conviction under §§ 841(a)(1) & 2 for aiding and

abetting the distribution of controlled substances is a Class C felony. See 18 U.S.C. §

3559(a)(3). He is also correct in arguing that where the underlying conviction was for a

Class C felony, the maximum period of incarceration that could be imposed for violating

supervised release from that offense would be two years. It is at this point, however, that

Shifflett’s efforts at showing plain error end.


                                              4
      Appellant fails to mention that the supervised release he was serving was not just

for a Class C felony drug offense, but was also for a Class A felony, to wit, using and

carrying a firearm in relationship to that drug offense. Review of the record below clearly

shows that the district court imposed the three-year period of supervised release “on each

count – to be served concurrently.” (JA 72).

       Appellant’s § 924(c)(1) conviction is a Class A felony because the maximum

possible penalty for that offense is life imprisonment. Congress did not specify any

maximum sentence for any particular § 924(c)(1)(A) offense; rather, it provided a series

of mandatory minimum sentences for various gun offenses. The absence in a statute of a

maximum penalty has been consistently interpreted to mean that the maximum

authorized sentence is life imprisonment. United States v. Turner, 389 F.3d 111,120 (4th

Cir. 2004), cert. denied, 544 U.S. 935 (2005). An offense that comes with a maximum

penalty of life imprisonment is a Class A felony. 18 U.S.C. § 3559(a)(1).

       We addressed whether the base offenses contained in § 924(c) carried a maximum

possible penalty of life imprisonment more than a decade ago. In United States v.

Cristobal, 293 F.3d 134 (4th Cir.), cert. denied, 537 U.S. 963 (2002), we held that the

maximum possible penalty for all § 924(c)(1) offenses is life imprisonment. Id., 293 F.3d

at 147. Further, other circuits addressing this issue have reached the same conclusion. See

United States v. Shabazz, 564 F.3d 280, 288 (3d Cir. 2009) (collecting cases).

       Since the maximum authorized sentence for a violation of 18 U.S.C. §

924(c)(1)(A) is life imprisonment, 293 F.3d at 147, Shifflett’s § 924(c)(1) conviction is a

Class A felony pursuant to 18 U.S.C. § 3559(a)(1), making the maximum term of

                                               5
incarceration for a violation of supervised release five years. 18 U.S.C. § 3583(e)(3).

Appellant’s contention is, therefore, without merit as he has not shown that the

revocation sentence is procedurally or substantively unreasonable. We also dispense with

the appellant’s accompanying guidelines range argument as it is premised on Shifflett’s

mistaken conclusion that his § 924(c)(1) conviction is a Class C felony.

                                           V.

       Finally, we note appellant’s pro se submission of a document captioned “Motion

under § 2241 of § 2244 for Mathis Claim under Independent Action of Second or

Successive § 2255 Claim.” This Court docketed such filing as appellant’s Anders Pro Se

Brief [Docket Entry No. 51], dated December 27, 2016, as his pro se response to this

Court’s Anders Notice [Docket Entry No. 26] filed June 30, 2016.

       An Anders Notice issued because appellant’s original counsel filed an Anders

Brief [Docket Entry No. 24]. New counsel did not adopt the earlier-filed Brief and filed

the instant merits Brief [Docket Entry No. 55] raising the issue we have addressed. Thus,

appellant’s Anders Pro Se Brief is not properly before this court.

       We also note that appellant’s Anders Pro Se Brief is actually a request made under

28 U.S.C. § 2244, which would be improperly lodged on direct appeal. In that request,

appellant seeks permission to file a second or subsequent collateral petition under 28

U.S.C. § 2255 attacking the Judgment imposed on his 2000 conviction. The inclusion of a

§ 2244 motion in an Anders pro se brief on direct appeal is contrary to the Rules of this

Court, see CTA4 Rule 22(d), and we conclude that the relief sought in appellant’s Anders

Pro Se Brief is, in any event, improperly raised on this direct appeal.

                                             6
                                        VI.

      For the reasons discussed, we affirm the revocation sentence imposed by the

district court and dismiss the appeal. We strike appellant’s Anders Pro Se Brief as non-

justiciable and deny the motion contained therein without prejudice as made contrary to

Rule 22(d) of this Court. We dispense with oral arguments because the facts and legal

contentions are adequately presented in the materials before the Court and argument

would not aid the decisional process.



                                                                           AFFIRMED.




                                           7